 BETHLEHEM STEEL COMPANY241APPENDIX BNOTICETO ALL MEMBERS OF LOCAL 135, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, AFL, AND TO ALLEMPLOYEES OF HARGIS TRUCK LINE, INC.Pursuant to the Recommendationsof a TrialExaminer of the NationalLaborRelationsBoard,and in order to effectuate the policies of the NationalLaborRelationsAct, asamendedwe hereby notify you that:WE WILL NOT causenor attempt to cause HargisTruck Line,Inc., its officers,agents, successors,or assigns,to discriminate against employees in regard to theirhire or tenure of employment,or any term or condition of employment,in violationof Section 8 (a) (3) of the National Labor Relations Act.WE WILL NOTrestrain or coerce employees of Hargis Truck Line,Inc., in theexercise of the rights guaranteed under Section 7ofthe Act,including the right to refrainfrom engaging in any or all of the activities guaranteed thereunder,except to the extentthatsuch rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.WE WILL makewhole Floyd M. Skiles for any loss of earnings suffered because ofthe discrimination against him.WE WILL notifyHargis Truck Line, Inc., in writing,that we have no objection to theemployment by said corporationof FloydM. Skiles.LOCAL 135— INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFLDated ................By..........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must not be altered,defaced, or covered by any other material.BETHLEHEM STEEL COMPANY, SHIPBUILDING DIVISION,BEAUMONT YARDandPIPEFITTERS LOCAL UNION NO.195,AFL, Petitioner. Case No. 39-RC-678. April 14, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clifford W.Potter, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningofSection 9 (c) (1) and Section 2 (6) and (7) of the Act. TheEmployer's motion to dismiss is denied for reasons indicatedherein.108 NLRB No. 51.339676 0 - 55 - 17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.ThePetitioner seeks to sever from the existing plantwideunit a separate craft unit of pipefitter leadermen,pipefitters,pipewelders, and pipefitter helpers. The Employer and theIntervenor oppose the requested unit and contend that only aplantwide unit is appropriate,essentially on the followinggrounds:(a) The long bargaining history on an industrial basis at theBeaumont Yard, at other shipyards of the Employer, and atmajor shipyards of other employers on the "Gulf Coast"; (b)the integrated nature of the Employer's ship building and re-pairing operations,and the high degree of coordination in thework of the various crafts employed; and (c) the mutualityof interest of employees in all the crafts.At its Beaumont Yard, the Employer is engaged in shipbuilding and repairing,which entails about 75 percent of itsoperations,and in the fabrication of steel,which entails theremaining 25 percent.From 1938, when it was certified bytheBoard, untilsometimein 1947, Beaumont Metal TradesCouncil, composed of variousAFL craftlocals, was recog-nized by and entered into collective-bargaining contracts withPennsylvania Shipyards,Inc., the Employer's predecessor, onbehalf of a plantwide bargaining unit. After the Employer ac-quired the plant in 1947, this relationship was continued un-changed: In 1950, Beaumont Metal Trades Counciland LocalNo. 395, International Association of Machinists, jointly, hereincollectively referred to as the Intervenor, was certified by theBoard as joint bargaining agent for a plantwide unit,and hasheld until the present successive bargaining contracts with theEmployer.The Petitioner has been one of the craft unionscomprisingBeaumontMetalTrades Council and, as wastestified,will still be qualified to continue such membershipshould it be certified hereinas the separate representativeof the pipefitters.No contention has been made that the pipefitters in questionare not craftsmen. These employees thread, bend, and fabricatepipe; they operate from blueprints and generally perform thetraditional functions of the pipefitter trade.As of the presentthe Employer has no formal training program for pipefitters,although such a program was in operation during the war.Themost recent contract provides for the formulation of aprogram for apprentices and, as appears in the contract, thereis a program in effect for electricians. The Employer hiresjourneymen pipefitters or experienced pipefitter helpers, whomit later progresses to the full status of pipefitter. Journeymenpipefitters receive anhourlywage commensurate with that paidother skilled craftsmen of the Employer. The various craftsemployed in the plant are accorded separate recognition andrepresentation on the union committee which negotiates withtheEmployer and in the grievance procedures practiced bythe contracting parties.Pipefittersassignedto the pipe shop spend substantially alltheir time fabricating pipe in the pipe shop, which is separately BETHLEHEM STEEL COMPANY243located and supervised. Pipefitters assigned to themaintenancedepartment work together with other crafts on jobs aroundthe plant under the supervision of a maintenance supervisorwho is a machinist. Those assigned to ship building and repairalso work in crews made up of various crafts which operateunder a foreman who is himself in the boilermaker craft. Itwas testified on the part of the Employer that a high degree ofcoordination between the different crafts is necessary in thework of the plant maintenance crews and the ship buildingand repair crews.Under the Board's recentlyissuedcomprehensive rulingson the question of craft severance in the American Potashcase,'the factors of a plantwide bargaining history and integra-tion of productionprocesseswhich are here asserted by theEmployer and Intervenor in opposition to the Petitioner'sseverance request, are in anycasenot determinative of theappropriate bargaining unit. In our opinion, the facts heresatisfy the affirmative criteria enunciated in American Potashgoverning the appropriateness of a unit for severance purposes.Thus,we find that the unit sought herein constitutes a truecraft, as that term has been defined in American Potash, andthat the Petitioner has traditionally represented the pipefittercraft.As above noted, the unit requested by the Petitioner includespipewelders. The record shows that employees generallyclassified as welders are regularly assigned to work with thepipefitters. These employees have been hired as experiencedwelders or have had on-the-jobtrainingwith the Employer.Under the terms of the contract they receive full journeymen'spay.On certain pipe welding jobs to be performed for theEmployer, these employees must qualify by taking standardexaminations testing their skill. Consistent with Board policy,we shall include in the pipefitters' unit those welders whoare regularly assigned to work with this craft!Accordingly,we shall direct that a separate election beconducted among employees at the Employer'sBeaumont,Texas, yard, in the following voting group:Allpipefitter leadermen; pipefitters, pipefitter helpers,welders regularlyassignedtowork with pipefitters, ex-cluding all other employees, guards, professional employees,and supervisors as defined in the Act.Ifamajority of the employees in the voting group vote forthe Petitioner, they will be taken to have indicated their desirei American Potash & Chemical Corporation, 107 NLRB 1418.2 See, e.g., Kennecott Copper Corp., 106 NLRB 390; Macon Craft Co., 100 NLRB 1509. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be represented in a separate bargaining unit.If a majorityof these employees vote for the Intervenor, the RegionalDirector shall issue a certification of results of the electionto that effect and they will remain a part of the existingplantwide unit.[Text of Direction of Election omitted from publication.]Member Beesontook no part in the consideration of theabove Decision and Direction of Election.FRESH'ND-AIRE COMPANY, DIVISION OF CORY CORPORA-TIONandDISTRICT NO. 140, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, Petitioner.Case No.13-RC-3190. April 14, 1954THIRD SUPPLEMENTAL DECISION andCERTIFICATION OF REPRESENTATIVESOn January 20, 1954, the Board issued its Second Supple-mental Decision and Direction herein, directing the RegionalDirector for the Thirteenth Region to open and count certainballots which had been challenged in the election held hereinon September 3, 1953, and to prepare and serve upon thepartiesa revised tally of ballots.' Pursuant thereto, theballots in question were opened and counted, and a revisedtallyof ballots was prepared and served: The revised tallyshows that 60 valid votes were counted, of which 42 werecast for the Petitioner and 18 were cast against the Petitioner;there were 10 void ballots; and there were 4 unopened chal-lenged ballots.On February 3, 1954, the Employer filed objections to theconduct of the election and to conduct which affected theresults of the election. On February 5, 1954, the RegionalDirector issued his report on the objections, recommendingthat the objections be overruled and the Petitioner be certifiedas exclusive bargaining agent for the employees in the unitfound appropriate. On February 26, 1954, the Employer filedexceptions to the Regional Director's report.The Board has considered the Regional Director's report,the exceptions, and the entire record in thecase,and herebyadopts the findings, conclusions, and recommendations of theRegional Director.As indicated above, the election herein was held on Septem-ber 3, 1953, and the Employer did not file its objections tothat election until February 3, 1954, 5 months later, We find,therefore, as the . Regional Director did, that because the1107 NLRB No. 183.108 NLRB No. 56.